Citation Nr: 1530656	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  13-33 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an unauthorized vasectomy, also claimed as sterilization. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to October 1973.

This appeal is before the Board of Veterans' Appeals (Board) from an October 2012 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims service connection for a disability of the penis.  Specifically, the Veteran asserts that while in service he requested a circumcision, but was instead given an involuntary vasectomy.

The Veteran does not have any medical records to support his claim, and the exact nature of his condition is somewhat incoherent.  The Veteran has claimed service connection for similar conditions on several occasions since his October 1973 separation.  In an August 1974 claim, the Veteran claimed service connection for pain in his groin from an in-service surgery intended to correct the curvature of his penis.  At a September 1974 VA examination associated with this claim, the Veteran characterized the in-service surgery as surgery on the base of his penis to try to correct an apparent deformity which occurred mainly with priapism.  The Veteran stated that the operation did not work.  Service connection for pains in the groin area due to surgery was denied in April 1975 and again in April 1987.  In January 2000, service connection was denied for residuals of surgery, to include withdrawal moods and depression.  An informal claim was filed in June 2012, which in September 2012 the Veteran specified was for service connection for an unauthorized vasectomy and sterilization.  Through numerous statements to VA treatment providers and directly to VA, the Veteran has reported erectile dysfunction and the inability to procreate.

VA has a duty to provide a medical examination where there is (1) competent evidence of a current disability or symptoms thereof; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability is associated with service; and (4) insufficient competent medical evidence to decide the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see 38 U.S.C.A. § 5103A(d)(2) (2002); 38 C.F.R. § 3.159(c)(4)(i).  Furthermore, in a case such as this, where some service treatment records are unavailable, there is a heightened obligation to explain our findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

The Veteran's service treatment records are unavailable, with the exception of his June 1972 entrance examination, which notes neither abnormalities of nor history of surgery on his penis.  The September 1974 VA examination, however, notes a well-healed scar at the base of the Veteran's penis, and a military travel order shows that the Veteran was transferred from Scotland to a hospital in England from April to May of 1973.  The Board thus finds that the evidence weighs in favor of a finding that the Veteran underwent surgery on the base of his penis while in service, and any residuals of that surgery are therefore eligible for service connection.  

Remand is therefore necessary to afford the Veteran an examination to determine if he suffers from any current disabilities that are residuals of his in-service surgery.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any additional medical evidence that may have come into existence but has not been associated with the record.  

2.  Schedule the Veteran for a VA examination of his penis.  Following a review of the claims file and any clinical examination results, the examiner should diagnose any disabilities of the penis suffered by the Veteran.  For each disability diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not (i.e. 50 percent probability or more) that such disability is related to the Veteran's 1973 in-service surgery, or otherwise related to service.     

A rationale for all medical opinions shall be provided.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  After completing the above, and any other development deemed necessary, readjudicate the appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




